Mb. Justice Audrey
delivered the opinion of the court. •
In an action for unlawful detainer in tenancy at sufferance the plaintiff alleged that he was the owner of a certain house and lot; that the defendant is living on a part of the said lot in a wooden building without paying any rent therefor and refuses to vacate the same notwithstanding the demands made upon him to that effect by the plaintiff who needs his property free and unoccupied; wherefore the plaintiff prayed the court to adjudge that the defendant vacate his property.
*285The defendant answered the complaint denying that the lot on which his building is erected belongs to the plaintiff and alleging that the land to which the plaintiff refers was for more than twenty years in the quiet, public and peaceful possession of Angela Hernández Eequena, and that when the defendant purchased from her the building referred to in the complaint she conveyed to him the right to the possession of the said lot of land which he has held since 1914, for which reason he is the owner of the building and entitled to the possession of the lot.
The District Court of San Juan, in which the case was tried, dismissed the complaint on the ground that the questions involved could not be disposed of in an action of unlawful detainer, and the plaintiff took the present appeal.
The plaintiff admitted in his testimony at the trial that the defendant purchased the building referred to in his complaint from Angela Hernández Eequena and that he knew this when he acquired the hereditary rights of her heirs, including the house and lot which is occupied in part by the defendant, but that the latter did not acquire the land upon which the structure is built.
It being admitted by the plaintiff that the defendant is the owner by purchase of the building referred to in the complaint, in order to give judgment for the eviction of the defendant it would have to be held that he had not acquired with the building the land on which it is constructed, and that he has no right to occupy or to utilize the building if it is erected on another’s land, and the nature of these questions is such that they cannot be decided in an action of unlawful detainer, as we have held repeatedly.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.